WAHL, Justice.
This appeal by the State of Minnesota (state) and Hennepin County (county) concerns the Minnesota Reporting of Maltreatment of Minors Act, Minnesota Statutes section 626.556 (1988), a difficult and delicate area of the law involving the protection of children and the rights of parents. At issue here is whether section 626.556, subdivision 10(c), which authorizes local welfare and law enforcement officials to interview suspected victims of child abuse without parental notification and consent, authorizes such an interview where there is an anonymous report of suspected abuse and no perpetrator has been identified, as the trial court held, or only when the child currently resides with or has resided with the alleged perpetrator, as the court of appeals held. R.S. v. State, 447 N.W.2d 205 (Minn.App.1989).
The express public policy of this state, as declared by the legislature in adopting the Act is:
to protect children whose health or welfare may be jeopardized through physical abuse, neglect or sexual abuse; to strengthen the family and make the home, school, and community safe for children by promoting responsible child care in all settings; and to provide, when necessary, a safe temporary or permanent home environment for physically or sexually abused children.
In addition, it is the policy of this state to require the reporting of neglect, physical or sexual abuse of children in the home, school, and community settings; to provide for the voluntary reporting of abuse or neglect of children; to require the assessment and investigation of the reports; and to provide protective and counseling services in appropriate cases.
Minn.Stat. § 626.556, subd. 1 (1988).
To assist child protection agencies in the required assessment and investigation of child abuse reports, the legislature enacted section 626.556, subd. 10(c), which provides:
(c) Authority of the local welfare agency responsible for assessing the child abuse report and of the local law enforcement agency for investigating the alleged abuse includes, but is not limited to, authority to interview, without parental consent, the alleged victim and any other minors who currently reside with or who have resided with the alleged perpetrator. The interview may take place at school * * * or other place where the alleged victim or other minors might be found and may take place outside the presence of the perpetrator or parent, legal custodian, guardian, or school official. * * * [T]he parent, legal custodian, or guardian shall be notified by the responsible local welfare or law enforcement agency no later than the conclusion of the investigation or assessment that this interview has occurred.
Minn.Stat. § 626.556, subd. 10(c) (1988). In reliance on subdivision 10(c) a Hennepin County Child Protection (HCCP) worker interviewed R.M.S., the eight-year-old daughter of R.S., without parental notice or consent on the basis of an anonymous report that R.M.S. was displaying inappropriate sexual conduct for a child of her age.
The facts are as follows: on November 12,1987, HCCP services intake officer, Lar-rie Dee Price, received a phone call from an anonymous source that conveyed information that R.S.’ minor daughter, R.M.S., could be a victim of child abuse. The intake report stated:
Reporters say eight-year-old girl, R.M.S., is friend of their daughter. R.M.S. is exhibiting very sexual behavior; example, on Halloween, R.M.S. kissed the crotch of a skeleton. She has demonstrated sexual intercourse with Barbie dolls, she has masturbated on a couch, she lifts her dress, she refers to herself as a lesbian. Reporter has seen child *683dance and point to her own genitals. She often talks about sexual intercourse. On two occasions R.M.S. has touched and twisted genital area in an aggressive manner and pressed on her buttocks and chest and also twisted her ears and nose. The last time was within the last month. Reporters see a [redacted]1 who advised them to report this.
In addition to taking down information which described the behavior of R.M.S., Price took R.M.S.’ parent’s names, address, telephone number and the name of her elementary school.
Pursuant to HCCP procedures, all telephone calls must be reviewed by the HCCP screener who is required to determine whether the call is a “report” requiring an “assessment” within the meaning of Minn. Stat. § 626.556, subd. 2(i), subd. 7. Price determined that the caller described sufficiently unusual behavior that the “information could be considered a “report” of possible child maltreatment under the statute. In accordance with HCCP procedures, she forwarded the report to Terry Stark, supervisor of the intake unit. On November 16, 1987, Stark agreed that the anonymous call was a report, and he referred the case to Paula Leahy, a child protection worker, for an assessment. Stark and Leahy believed that the report contained allegations that might indicate that R.M.S. was the victim of sexual abuse.2
On November 18,1987, Leahy orally notified the Golden Valley Police Department (GVPD) of the report and the next day sent written notice to the GVPD. Dennis Smith, a juvenile officer, was assigned to the case. Smith and Leahy determined that the appropriate method for assessing the need for protective services was to interview R.M.S. at school. They considered interviewing third parties but concluded that the in-school interview was the best way to determine the validity of the report.
On December 1, 1987, Smith orally notified the school principal that he and Leahy would be interviewing R.M.S. Neither Le-ahy nor Smith notified R.M.S.’ parents. On December 2, 1987, Smith, in plain clothes, and Leahy went to Noble Elementary school to interview R.M.S. Kathy House, an administrative intern and special education teacher, took R.M.S. to a private room so that she could speak with Smith and Leahy. Leahy explained to R.M.S. that she, Leahy, went to schools to talk to children about “things that were happening to them.” Leahy told R.M.S. that R.M.S. did not have to talk to her or to Smith or answer their questions. Both Smith and Leahy told R.M.S. that she was not in any kind of trouble. Leahy showed R.M.S. a picture called “My Body.” R.M.S. was asked to show on the picture what was good touch and bad touch. Based on R.M.S.’ answers to questions, such as whether she was being hurt by anyone, was anyone she knew touching her where she did not want them to, etc., Leahy and Smith concluded that R.M.S. was “open and honest in her answers * * * [and] [s]he gave no indication that she was being victimized * * According to Leahy’s report, R.M.S. did not seem upset, she seemed open and comfortable and she answered questions honestly. After the interview, Leahy told R.M.S. that she would tell R.M.S.’ parents about their talk and that R.M.S. could tell her parents if she wanted.
Leahy and Smith each filed a report on the interview of R.M.S. Both concluded that there was no indication of abuse. On December 3, 1987, Leahy wrote a letter to R.M.S.’ parents notifying them that the child protection division “had recently received a report in regard to your family.” On December 5, 1987, R.S. called Officer Smith when he was unable to contact Le-ahy. R.S. contacted Leahy on December 7, 1987 to discuss the report. At that time, *684Leahy explained to R.S. that there was no evidence to substantiate the report of alleged sexual abuse. On December 8, 1987, the written notice of intent to interview was sent to school. It was backdated to December 2, 1987.
Not long after R.M.S. was interviewed, the anonymous reporter contacted HCCP and identified herself. On December 17, 1987, Leahy interviewed the reporter and her child. After interviewing all parties, HCCP closed the case with a finding of “unable to substantiate.” “Unable to substantiate” is used when “the local social service agency has conducted an assessment in response to a report and not enough criteria for a substantiated report was present, but there is reason to suspect abuse or neglect.”
On December 21, 1987, R.S. filed this declaratory judgment action against the state. On July 22, 1988, R.S. filed an amended complaint and joined Hennepin County to the action. The amended complaint alleged that section 626.556, subd. 10(c), was unconstitutional to the extent that HCCP was interpreting subdivision 10(c) to permit school interviews of children solely on the basis of anonymous reports and with no attempt to assess the validity of the report prior to the interview. In the alternative, the complaint requested a determination that an anonymous uncorroborated call to a welfare agency is not a “report” under the statute. On April 6, 1989, the Ramsey County District Court granted the motions of the state and county for summary judgment. Although finding that R.S. had no standing and had not set forth a justiciable controversy, the trial court reached the merits of the case, holding that anonymous report of child abuse are permitted under section 626.556, and that subdivision 10(c) “clearly allows school interviews without the consent of parents and without their presence.”3 R.S. appealed.
The court of appeals, affirming in part, and reversing in part, found a justiciable controversy and standing by R.S. to challenge the constitutionality of section 626.-556. R.S. v. State, 447 N.W.2d 205, 209, 210 (Minn.App.1989). That holding has not been appealed to this court, nor has the holding that an anonymous, uncorroborated call may form the basis of a “report” within the meaning of the statute. Id. at 212. Those holdings stand. The court of appeals further declined to require law enforcement officials and welfare officials to conduct pre-interview assessments of reports but held that statutory procedures must be followed before an agency arranges a private interview without parental knowledge or consent. Id. In addressing the primary issue, the interviewing of children without parental consent upon receipt of an anonymous report that does not identify an alleged perpetrator, a majority court of appeals panel reversed the trial court’s holding and interpreted the language of subdivision 10(c) to authorize an interview without parental notification and consent only when the victim currently resides with or has resided with the alleged perpetrator. Id. Judge Huspeni strongly disagreed in a special concurrence which interpreted subdivision 10(c) to grant authority to local welfare officials and law enforcement agencies to interview the reported victim without parental consent even when a perpetrator of the abuse has not been identified. Id. at 213-15 (Huspe-ni, J., concurring specially). The state and county petitioned for review.4
The issue to be decided is whether Minn. Stat. § 626.556, subd. 10(c), which authorizes an interview of a reported victim of child abuse without parental notice and consent, requires a specific allegation that the victim resides or has resided with the *685alleged perpetrator. If subdivision 10(c) does permit interviews without parental notice and consent when the report does not name a perpetrator, the question then becomes whether section 626.556, subd. 10(c) violates respondent parent’s constitutional right to familial privacy. Consideration of the statute must be informed at the outset, in our view, by some knowledge and understanding of the efforts of society in recent years to address and prevent the abuse of children.
Child abuse is not a new phenomena but its recognition as an appropriate public policy concern is of recent origin. In the past children were believed to be, not only the responsibility of their parents, but the exclusive property of their parents as well, making their abuse a family matter.5 Since the early 1960’s, however, when Dr. C. Henry Kempe and his associates introduced the “battered child syndrome” as a medical diagnosis for child maltreatment, there has been a growing consensus that it is appropriate for society to intervene in cases of familial abuse and neglect.6 In the intervening decades, the federal government7 and the states,8 recognizing the magnitude of the problem of child abuse, its incidence and its consequences for children, their families and successive generations of abusers, have enacted legislation for the protection of children whose own “welfare may be jeopardized through physical abuse, neglect or sexual abuse.” Minn.Stat. § 626.556, subd. 1.
The Minnesota Legislature has made clear in the Reporting of Maltreatment of Minor’s Act, that while the primary responsibility for the care of protection of children lies with their parents, guardians or legal custodians, when the health or safety of children is jeopardized by these primary caretakers, the state, through its public agencies for child protection, will intervene. Section 626.556 requires certain persons to “report” the suspected maltreatment of a minor. Minn.Stat. § 626.556, subd. 3(a). The statute also provides for voluntary reporting by a person who “knows or has reason to believe a child is being * * * sexually abused * * Id. at subd. 3(b). The focus of the statute is on reporting suspected maltreatment of children by those people who care for children.9 The definition of the “persons responsible for the care of a child” is set forth in subdivision 2(b).
“Person responsible for the child’s care” means (1) an individual functioning within the family unit and having responsibilities for the care of the child such as a parent, guardian, or other person having similar care responsibilities, or (2) an individual functioning outside the family unit and having responsibilities for the care of the child such as a teacher, school administrator, or other lawful custodian of a child * * *.
Minn.Stat. § 626.556, subd. 2(b) (1988). Upon receipt of a report alleging abuse by a parent, guardian or individual functioning within the family, local welfare agencies are required to conduct an immediate, coordinated investigation and assessment. Id. at subd. 10(a). The agency must at the *686same time offer protective social services to prevent further abuse, safeguard and enhance the welfare of the abused child and preserve family life whenever possible. Id. “ ‘Assessment’ includes authority to interview the child, the person or person responsible for the child’s care, the alleged perpetrator, and any other person with knowledge * * Id. at subd. 2(i). Section 626.556, subd. 10(c) grants welfare officials the authority to interview alleged victims of child abuse without parental notice and consent.10
Respondent does not deny that a child may be interviewed without parental notice and consent if a parent or another person with whom the child lives or has lived is the alleged abuser. Respondent contends, however, that where there is no alleged perpetrator of suspected abuse or where, as in the report in this case, the perpetrator is unknown, parental consent is required for an interview. In support of this position, respondent cites subdivision 10(c). Respondent argues, and the majority of the court of appeals panel agreed, that the language of subdivision 10(c) granting authority to interview alleged victims without parental consent limits those who may be so interviewed not only to “any other minors who currently reside with or have resided with the alleged perpetrators” but to alleged victims who currently reside or have resided with the alleged perpetrator as well. Attempting to balance the possibly conflicting interests of child and parents by interpreting the “and” in the phrase “the alleged victim and any other minors” conjunctively, the court of appeals specifically held:
Absent an allegation that the parents are or may be involved in abuse, we hold parents must be contacted prior to the first interview with the child. Subdivision 10(c) authorizes an interview without parental consent only when the victim currently resides with or has resided with the alleged perpetrator.
R.S., 447 N.W.2d at 212. The court thought this approach “fair to both parents and child and provides the most protection for the child.” Id. at 211.
The county and the state, on the other hand, argue that the plain language of subdivision 10(c) and purposes of the act cannot sustain such an interpretation. The decision of the court of appeals as it now stands, in their view, impedes their ability to efficiently assess the validity of a child abuse report, thus hindering them from carrying out their primary duty of identifying child abuse victims. Because so often only the child victim and perpetrator have actual specific knowledge of the abuse, the county and state assert, on the basis of their experience, that the assessment interview is the best means of assessing the truth or falsity of a report of abuse. They point to the case at hand, where the school interview led to a classification of the report as “unable to substantiate” and a closing of the file. Based on its reading of the act, including subdivision 10(c), the county, as a matter of policy, interviews alleged victims whenever the abuse report fails to identify the perpetrator. The county believes that parental involvement in the assessment process is contra-indicated in all cases where the parent is the perpetrator or where the perpetrator is unknown because to inform the parent of the report would taint the assessment process. The state asserts that DHS, the agency charged with supervising and administering laws relating to child protection, interprets Minn.Stat. § 626.556, subd. 10(c) to permit child protection workers to interview a child at school for the purpose of assessing a report of child abuse, without the knowledge and consent of the child’s parents when the identity of the alleged perpetrator is unknown. The state argues that “[w]hen the meaning of a statute is doubtful, courts should give great weight to a construction placed on it by the Department charged with its administration.” Mammenga v. State Dept. of Human Services, 442 N.W.2d 786, 792 (Minn.1989).
*687The purpose of an in-school interview outside the presence of parents, guardians, or other persons responsible for the care of the child is so that welfare officials and police officers may obtain an untainted interview. The reasons for interviewing without parental consent when a parent is the alleged abuser are obvious. Children who are abused often have conflicting loyalties. They may lie to protect a parent. They may be afraid to reveal the truth. Their responses may be influenced by an abusive parent. An equally valid rationale supports permitting school interviews when the perpetrator is unknown.
Minnesota Statutes section 626.556 currently allows welfare officials to investigate allegations of abuse by people who fall within two broad groups: individuals functioning within the family unit who have responsibilities for the care of a child, and individuals functioning outside the family unit who have responsibilities for the care of a child. Looking at these definitions alone, the statute would appear to allow investigations into families where the alleged perpetrator does not necessarily reside with the child’s family, but where he or she is within the family unit in the sense that the person is a relative or family-like person and cares for the alleged victim. Examples of possible perpetrators who do not live within a family unit per se, but who are “functioning within the family unit” and care for children are: grandparents, cousins, uncles, aunts or a single parent’s “significant other.” If subdivision 10(c) were read to require the victim to live with the perpetrator in order to interview a child without parental consent, a parent would be notified when these same persons were alleged to be perpetrators. When there is an allegation of abuse by a relative or close family friend, the concerns of parental interference are no less real than they would be if there were an allegation of abuse by one parent. If a family member living outside the home is in fact the perpetrator of abuse, the need for social services and police investigation are no less real. If subdivision 10(c) is read to require the alleged victim to live or have lived with the alleged perpetrator, the authority to investigate abuse by these people could be constrained and the very reason for allowing interviews of children without consent could be frustrated.
Section 626.556, subd. 10(c) is to be interpreted by its plain language and in the context of the act and its purposes.11 Reading subdivision 10(c), as did the concurring judge of the court of appeals, we hold that Minn.Stat. § 626.556, subd. 10(c), which authorizes an interview of a reported victim of child abuse without parental notice and consent, does not require a specific allegation that the victim resides with or has resided with the alleged perpetrator. The report has set out the suspected abuse and has identified the alleged victim. Because other children may also be at risk, the legislature has clearly determined which other children should be identified and interviewed without parental consent: “any other minors who reside with or who have resided with the alleged perpetrator.” The limits are drawn; they do not include every child who lives in the alleged victim’s neighborhood.
Section 626.556, subd. 10(c), read in its entirety, supports the interpretation that interviews without consent are not limited to situations where the parent is the alleged perpetrator. Section 626.556, subd. 10(c) and other sections of subdivision 10 specifically refer to investigations where the alleged perpetrator is outside the family unit. For example, subdivision 10(b) refers to investigative authority when there is an allegation of abuse within a mental health or mental retardation facility. Similarly, subdivision 10(d), which sets out the procedures for interviews of children at school, states:
*688Except where the alleged perpetrator is believed to be a school official or employee, the time and place, and manner of the interview on school premises shall be within the discretion of school officials, but the local welfare agency shall have the exclusive authority to determine who may attend the interview.
Minn.Stat. § 626.556, subd. 10(d) (1988) (emphasis added). This subdivision and subdivision 10(b) seem to contemplate situations other than those in which the suspected perpetrator is a household member. The definition of abuse within a family unit explicitly excludes such people as teachers, custodians, etc. See Minn.Stat. § 626.556, subd. 2(b). Moreover, as the concurring opinion points out, other provisions of subdivision 10 indicate that the authority to interview without parental consent extends to situations other than those where the victim lives or has lived with the alleged perpetrator. For example, immediately following the grant of authority to interview the “alleged victim and any other minors who reside with or have resided with the alleged perpetrator,” the statute provides that “the interview may take place outside the presence of the perpetrator or parent, legal custodian, or school official.” Subdivision 10(e) also seems to indicate that the victim need not live with the alleged perpetrator.
Where the perpetrator or person responsible for the care of the alleged victim or other minor prevents access to the victim or other minor by the local welfare agency, the juvenile court may order the parents, legal custodian, or guardian to produce the alleged victim or other minor * * *.
Minn.Stat. § 626.556, subd. 10(e) (1988) (emphasis added). Subdivision 10(c) identifies five categories of individuals, perpetrators, parents, legal custodians, guardians, and school officials. R.S., 447 N.W.2d at 214 (Huspeni, J., concurring specially). Based on the references to persons other than parental abusers, subdivision 10(c) is not limited to situations where the parent is the alleged perpetrator. “Distinctions of language in the same context must be presumed intentional and must be applied consistent with that intent.” Transport Leasing Corp. v. State, 294 Minn. 134, 137, 199 N.W.2d 817, 819 (1972).
Our reading of the plain language of the statute read in the context of the entire Act leads to the conclusion that subdivision 10(c) does not require an allegation that a reported victim of child abuse resides with or has resided with the alleged perpetrator in order to interview the child victim without parental notice or consent. Legislative statement of policy and legislative history support this interpretation.12 We are mindful that this case and the act itself present a difficult equation: to protect children from abuse and neglect while preserving family life whenever possible. The court of appeals correctly identified the two primary purposes of the act — protecting children and strengthening the family unit. In examining these interests in the context of answering the question presented, the court concluded that the opposing interests were best balanced if the circumstances in which welfare officials could interview children without parental consent were limited to situations where the alleged perpetrator of the abuse is someone who lives with the child. We note that in the declaration of public policy by the legislature with regard to the Reporting Act, the first and foremost interest identified is the protection of children and that the strengthening of the family unit in the context of the preamble, *689refers to strengthening the dysfunctional family in which the child lives or to which the child may return. See State v. Andring, 342 N.W.2d 128, 132 (Minn.1984).13 We cannot emphasize too strongly, however, the need for the state and counties to apply the act with sensitivity and to conform with its requirements.14
The question then becomes whether section 626.556, subd. 10(c), as applied to permit interviews without parental consent when the alleged perpetrator is not identified violates respondent’s right to privacy in his family relationships. We conclude that it does not.
The United States Supreme Court has identified two ways in which state laws may unconstitutionally interfere with familial autonomy. In Re Agosto, 553 F.Supp. 1298, 1311 (D.Nev.1983) (familial privacy in the context of parent-child evi-dentiary privilege). The first way is when the state intrudes into the family structure or the definition of the family. See, e.g., Smith v. Organization of Foster Families for Equality & Reform, 431 U.S. 816, 97 S.Ct. 2094, 53 L.Ed.2d 14 (1977). The second is when the state interferes with an individual’s constitutional right to make certain decisions concerning the family unit. See, e.g., Zablocki v. Redhail, 434 U.S. 374, 98 S.Ct. 673, 54 L.Ed.2d 618 (1978); see also Meyers v. Morris, 810 F.2d 1437, 1462 (8th Cir.1987) (noting liberty interest which parents and children have in the care and companionship of each other), cert. denied 484 U.S. 828, 108 S.Ct. 97, 98 L.Ed.2d 58 (1987). These cases by negative implication establish two “zones” of familial privacy. L. Tribe, American Constitutional Law § 15-20, at 1414-20 (2d ed. 1988). At issue in this case is the first privacy right; the intrusion by the state into respondent’s family relationship.
In State v. Odenbrett, 349 N.W.2d 265, 269 (Minn.1984), we recognized that when there is an allegation of an interference by the state into a protected right of privacy, “[t]o consider the constitutional issue * * * require[s] * * * a balancing of the * * * interest in [the] privacy with the state’s need to intrude on that privacy.” In Odenbrett, we further noted that “[t]he state, of course, has a compelling interest in identifying and protecting victims of child abuse.” Id. at 269 n. 5. When a state intrudes into the realm of familial privacy the state is also required to show that the law “facilitates the compelling state interest, and that, by comparison, the state’s interest is more important.” Agosto, 553 F.Supp. at 1312 (emphasis added) (citing Roe v. Wade, 410 U.S. 113, 153-55, 93 S.Ct. 705, 726-28, 35 L.Ed.2d 147 (1973)).
The court of appeals did not directly address the question of whether section 626.-556, subd. 10(c) violates respondent’s right to familial privacy. The court, however, indirectly answered the question by holding that the interests of parents in privacy and the interests of the state in protecting and identifying victims of child abuse were best balanced when welfare officials are permitted to interview children without parental notice and consent only when the alleged victim lives or has lived with the alleged perpetrator. Implicit in this holding is the conclusion that unless section 626.556, subd. 10(c) is narrowly construed, the interviews of children without parental consent may unconstitutionally interfere with respondent’s right to familial privacy.
Respondent does have a constitutional right to familial privacy, but that right is not absolute. The state has a compelling interest in identifying and protecting abused children. It is clear to us, as it was to Judge Huspeni, that when *690balancing the rights of parents and children:
it is imperative that we consider what the child and what the parent have at stake. The potential for present and future harm to the victim of child abuse is literally incalculable; the harm accruing to the liberty and privacy of a parent from one professional and benevolent interview of that child is minimal in comparison.
R.S., 447 N.W.2d at 214 (Huspeni, J., concurring specially). An interview of a suspected victim of child abuse without parental consent when the identification of the perpetrator is unknown is a reasonable means to effectuate the state’s interest in identifying and protecting abused children. The discretion to conduct such an interview must be wisely and sensitively exercised. The interview — rightly implemented and conducted — is the fastest, most effective and least intrusive means of assessing the validity of a report of abuse. We therefore hold that Minn.Stat. § 626.556, subd. 10(c) as applied to permit an interview of a reported victim of child abuse without parental notice and consent when the alleged perpetrator is unknown does not violate the parent’s right to familial privacy. We reverse the decision of the court of appeals. Reversed.

. The reporter was apparently seeing a marriage counselor. When she advised the counselor of R.M.S.’ behavior, the counselor urged the reporter to report R.M.S.’ behavior to the authorities.


. The reporter described what some experts would consider to be "oversexualized behavior” for a child of her age. Oversexualized behavior in a child is a sign that the child may be a victim of sexual abuse.


. In the view of the trial court, "to ignore such anonymous reports or to delay the school interview by some independent investigation into their reliability would be to violate the statutory purpose and would be unreasonable." Order, filed April 5, 1989, memorandum, at 7, R.S. v. State, Ramsey County District Court, (C7-88-494029).


. The Minnesota County Attorneys Association, representing the county attorneys of Minnesota charged by statute with the prosecution of child abuse cases, filed an amicus curiae brief "to make known the statewide impact" of the court of appeals decision if not reversed.


. See F. Rush, The Best Kept Secret (1981).


. League of Women Voters of Minnesota, Protecting Minnesota’s Children: Public Issues 2, (1986).


. In 1962 Congress required all states to create Child Protection Services by Title V-B, now IV-B, of the Social Security Act. The Child Abuse Prevention and Treatment Act of 1974, reauthorized in 1984, required, among other things, that each state designate an agency to receive reports of child maltreatment, provide immunity to mandated reporters, encourage voluntary reporting, and comply with certain definitions of abuse and neglect. The act also established the National Center or Child Abuse and Neglect which allocates funds for state projects. Protecting Minnesota's Children, supra note 6, at 5.


. Attorney General’s Task Force on Child Abuse Within the Family, a Report to Hubert H. Humphrey III, Attorney General, October 2, 1986.


. With regard to the alleged perpetrator's relationship to the child, Department of Human Services data submitted to the trial court shows that of 19,319 alleged perpetrators in the year 1984, 76% were parents, 9% were other relatives and 15% were non-relatives; for 1986, of 21,744 alleged perpetrators, 78% were parents, 16% were other relatives, an and 6% were non-relatives. Minnesota Department of Human Services. Child Maltreatment Report 1985-1986 at 28.


. See generally Myers, A Survey of Child Abuse and Neglect Reporting Statutes, 10 JJuv.L. 1 (1986).


. "A statute should ordinarily be construed as a whole to harmonize all its parts and, whenever possible, no word, phrase or sentence should be deemed superfluous, void or insignificant." Owens v. Federated Mut. Implement & Hardware Ins., 328 N.W.2d 162, 164 (Minn.1983). Further, "words of a statute are to be viewed in their setting, not isolated from their context." Chiodo v. Bd. of Educ., 298 Minn. 380, 382, 215 N.W.2d 806, 808 (1974).


. According to the sponsor of the 1984 amendments to section 626.556, subd. 10(d), part of the reason for the amendment which allowed welfare officials to exclude school officials from in-school interviews was because "school officials will grant an interview request, which is required under the law, but then they will add the condition that they must be present when that interview takes place on school grounds * * * [t]hat tends to have a chilling effect on what the authorities are able to find out during that type of interview, especially if the suspected abuse involves a member of the faculty at that school.” Hearing on S.F. 1836, Sen.Jud.Comm., 73rd Minn.Leg., March 27, 1984 (audio tape) (comments by Sen. Petty). The concern of the committee of a “chilling effect on the interviews” because of the presence of school officials indicates that the sponsors of the bill intended that interviews of children were not limited to situations where parents were the suspected abusers.


. In fact, as one commentator has noted, “[i]mplicit in most recent child protective legislation is the legislative finding that the balance between children’s rights and parents' rights must be weighted in favor of protecting children." Fontana, The Maltreated Children of Our Times, 23 ViLL.Rev. 448, 461 (1977-78).


. As the court of appeals succinctly put it, the performance of mandated duties can be accomplished without resorting to the deliberate backdating of official reports and the practice of signing statutorily required notices in blank. R.S., 447 N.W.2d at 212 n. 1.